DETAILED ACTION
	This action is in response to the amendment filed 11/22/2021. Currently, claims 29-48 are pending in the application. Claims 1-28 are cancelled by Applicant. Claims 46-48 are withdrawn and not examined at this point.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant failed to amend the specification and the drawings to overcome the previous objection to the specification and the drawings. The specification and the drawings remain objected to for the reason(s) discussed below.
Applicant’s amendment to the specification is sufficient to overcome the previous objection to claim 29. Applicant’s amendments to claims 29, 31, 32, 36, 37, 39, 40, 42 and 45 are sufficient to overcome the previous objection to claims 29, 31, 32, 36, 37, 39, 40, 42 and 45. Applicant’s amendments to claims 29, 32 and 39 are sufficient to overcome the previous objection to claims 29, 32 and 39. Applicant’s amendment to claim 37 is sufficient to overcome the previous objection to claim 37. Applicant’s amendment to claim 39 is sufficient to overcome the previous objection to claim 39. Applicant’s amendment to claim 40 is sufficient to overcome the previous objection to claim 40. Applicant’s amendment to claim 41 is sufficient to overcome the previous objection to claim 41.
Applicant’s amendments to claim 31 and the specification are not wholly sufficient to overcome all previous objections to the specification. Claim 31, therefore, remains objected to for the reason(s) discussed below.
Applicant’s amendment to claim 29 is sufficient to overcome a previous rejection of claims 29-45 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. Applicant’s amendment to claim 30 and arguments are sufficient to overcome the previous rejection of claim 30 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. Applicant’s amendment to claim 31 is sufficient to overcome the previous rejection of claim 31 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. Applicant’s amendment to claim 32 is sufficient to overcome the previous rejection of claim 32 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. Applicant’s amendment to claim 35 and arguments are sufficient to overcome the previous rejection of claim 35 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
Applicant’s arguments with respect to the rejection of claims 29-45 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph have been fully considered and are persuasive.  The ejection of claims 29-45 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph has been withdrawn. 
Applicant’s amendment to claim 29 is sufficient to overcome the previous rejections of claims 29-45 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Applicant’s amendment to claim 36 is sufficient to overcome the previous rejections of claim 36 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Applicant’s amendment to claim 37 is sufficient to overcome the previous 
Applicant’s amendment to claim 37 is sufficient to overcome the previous rejection of claim 37 under 35 U.S.C. 101 and section 33(a) of the America Invents Act. Applicant’s amendment to claim 43 is sufficient to overcome the previous rejection of claim 43 under 35 U.S.C. 101 and section 33(a) of the America Invents Act.
Applicant's remaining arguments filed 1/15/21 have been fully considered but they are not persuasive. 
Regarding the outstanding rejection of claim 36 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, Applicant argues that Applicant’s specification as originally filed provides support for one or more of the plurality of configured contact surfaces being “configured to provide a postural angle between 60°-85° for articulation of ankles or knees on the body of the user. In response, the examiner respectfully disagrees. While Applicant points to original [0064] and original claim 8 as providing support for this claim limitation, the examiner holds that Applicant’s specification does not provide a teaching therein. Original [0064] teaches that a “contact point is created by the proper angle of the bent knee while in a seated position, between 60 to 85 degrees.” This is a teaching of how a contact point is created, and not a description of a postural angle that the plurality of configured contact surfaces is capable of providing, 
Regarding the outstanding rejection of claim 37 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, Applicant argues that the amendment to claim 37 and the presented arguments are wholly sufficient to overcome the outstanding rejection of claim 37 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. In response, the examiner respectfully disagrees. Applicant argues that Applicant’s original Figure 8A provides support for a finger elastic. In response, the examiner asserts that a figure is not sufficient to provide support for a material property, such as elasticity. Since there is no written annotation indicating that the finger strap is elastic, there is no way to determine if the finger strap shown in original Figure 8A is elastic. The rejection of claim 37 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph has therefore, been maintained.
Regarding the outstanding rejection of claim 38 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, Applicant argues that the amendment to claim 38 and the presented arguments are wholly sufficient to overcome the outstanding rejection of claim 38 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. Applicant argues that Applicant’s original Figures 4A, 4B and 5B provide support for “the pad, collarbone pad and forehead strap adapted to provide sensory stimulation to the one or more contact points on the body of the user, the one or more contact points being located on the sternum, each collarbone and forehead of the user, respectively.” In response, the examiner respectfully disagrees. Applicant’s original Figures 4A, 4B and 5B provide no support for a device including a rounded sternum pad, collarbone pad and forehead strap. The is no description of a rounded sternum pad, collarbone pad and forehead strap in Applicant’s original Figures 4A, 4B and 5B or Applicant’s original specification. The rejection of claim 38 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph has therefore, been maintained.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Specification
The amendment filed 12/7/16 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The amendment to the specification filed 12/7/16 is replete with new matter and further, is inconsistent with Applicant’s originally filed Drawings. There is an exorbitant amount of new matter that is introduced into the disclosure via the specification amendment filed 
Applicant is required to cancel the new matter in the reply to this Office Action.

Drawings
The drawings are objected to because the amended drawings filed 12/7/16 introduce new matter into the disclosure. As best can be determined given the illegibility of the originally filed drawings, the drawing filed 12/7/16 introduce new matter into the disclosure that was not presented in Applicant’s originally filed drawings. This is further evidenced by the corresponding description of the drawings presented in the amended specification filed 12/7/16, which also introduces new matter. The amended drawings filed 12/7/16 are significantly different in comparison to Applicant’s originally filed drawings and are replete with new matter. See for instance Figures 28-30 filed 12/7/16, which are significantly different than and include teachings not provided by the originally filed Figures 28-30. Applicant should note that these are a mere few examples of the exorbitant amount of new matter that is introduced into the disclosure via the drawing amendment filed 12/7/16. Therefore, there is no evidence that Applicant had possession of the invention described in the amended drawings filed 12/7/16.Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “9,” “1,” “6,” “12” and “16.”  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 29 is objected to because of the following informalities:  claim 29 recites “the one or more contact points are fixed locations on the body of the user that respond to light, non-constrained touch of repeated sensory stimulation,” which is a claim limitation lacking proper antecedent basis in the specification.  Applicant should amend the specification to include the cited language to avoid this error.  Appropriate correction is required.
Claim 30 is objected to because of the following informalities:  claim 30 recites a contact point located at the “calf,” which is a claim limitation lacking proper antecedent basis in the specification.  Applicant should amend the specification to include the cited language to avoid this error. Appropriate correction is required.
Claim 31 is objected to because of the following informalities:  claim 31 recites “the system is adjustable to permitted the user to move into or out of contact with one or more of the plurality of contact surfaces,” which is a claim limitation lacking proper antecedent basis in the specification.  Applicant should amend the specification to include the cited language to avoid this error. Appropriate correction is required.
Claim 37 is objected to because of the following informalities:  claim 37 recites “a rounded sternum pad,” which is a claim limitation lacking proper antecedent basis in the specification.  Applicant should amend the specification to include the cited language to avoid this error. Appropriate correction is required.
Claim 39 is objected to because of the following informalities:  in order to correct a typographical error, “the the one or more contact points” should be amended to recite ---the one or more contact points---.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 36 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 36 recites the system being a “one or more of the plurality of configured contact surfaces are configured to provide a postural angle between 60°-85° for articulation of ankles or knees on the body of the user.” No support is provided for this claim limitation in Applicant’s specification as originally filed. While Applicant points to original [0064] and original claim 8 as providing support for this claim limitation, the examiner holds that Applicant’s specification does not provide a teaching therein. Original [0064] teaches that a “contact point is created by the proper angle of the bent knee while in a seated position, between 60 to 85 degrees.” This is a teaching of how a contact point is created, and not a description of a postural angle that the .
Claim 37 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 37 recites contact surfaces being “fingers handle, strap or elastic.” No support is provided for these claim limitations in Applicant’s specification as originally filed. Applicant argues that Applicant’s original Figure 8A provides support for a finger elastic. In response, the examiner asserts that a figure is not sufficient to provide support for a material property, such as elasticity. Since there is no written annotation indicating that the finger strap is elastic, there is no way to determine if the finger strap shown in original Figure 8A is elastic.
Claim 37 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time pad. No pad associated with the shin is taught in Applicant’s original specification. 
Claim 38 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a Claim 38 recites the system being a “the system plurality of configured contact surfaces comprise a rounded sternum pad, collarbone pad and forehead strap adapted to provide sensory stimulation to the one or more contact points on the body of the user, the one or more contact points being located on the sternum, each collarbone and forehead of the user, respectively.” No support is provided for this claim limitation in Applicant’s specification as originally filed. Applicant’s specification as originally filed does not teach a device that includes a rounded sternum pad, collarbone pad and forehead strap.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 29-35, 37 and 39-45 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kancilja et al. (US 7,247,145).
In regards to claim 29, Kancilja et al. teaches in Figures 1 and 8 a postural training support system (treatment apparatus 10; taught in column 9, lines 54-57 “promote the wearer to hold his/her back in a good position and improve posture”) comprising a plurality of configured contact surfaces (contact surfaces 30) adapted to provide (capable of providing, as taught in column 2, lines 42-44) sensory stimulation 
Note: a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In regards to claim 30, Kancilja et al. teaches the apparatus of claim 29. Kancilja et al. teaches in Figures 1 and 8 that the one or more contact points (the points on the user’s body that contact surfaces 30 touch and cover) on the body are located at low back (Figure 8 clearly teaches the contact surfaces 30 covering the user’s lower back), mid back, ankle, one or more fingers, collarbone, calf, forehead, tailbone, metatarsal, ankle angle, knee angle, hip angle, or a combination thereof (note: the treatment apparatus 10 is capable of being positioned such that contact surfaces 30 touch and cover the hip, under thigh, sternum, low back, mid back, ankle, one or more fingers, collarbone, calf, forehead, tailbone, metatarsal, ankle angle, knee angle, back angle, or a combination thereof).
In regards to claim 31, Kancilja et al. teaches the apparatus of claim 29. Kancilja et al. teaches in Figures 1 and 8 and the abstract that the postural training support system (treatment apparatus 10) is adjustable, such that, in use, the user the moves into or out of contact with (inasmuch as the treatment apparatus 10 is capable of being manually moved (into or out of contact with the user’s skin), or adjusted in position, such that the user moves into or out of contact with one or more contact surfaces 30) one or more of the plurality of configured contact surfaces (contact surfaces 30).
In regards to claim 32, Kancilja et al. teaches the apparatus of claim 29. Kancilja et al. teaches in column 2, lines 42-46 and columns 9-10, lines 54-2 that the plurality of configured contact surfaces (contact surfaces 30) are configured, sized and shaped on the postural training support system (treatment apparatus 10) to stimulate (taught in column 2, lines 42-44 to impart “stimulating effect to the covered area”) the one or more contact points (the points on the user’s body that contact surfaces 30 touch and cover) on the body specific to an individual user’s requirements to initiate a synergistic postural energy flow (columns 9-10, lines 54-2 teach that the massaging 
In regards to claim 33, Kancilja et al. teaches the apparatus of claim 29. Kancilja et al. teaches in columns 9-10, lines 54-2 that the postural training support system (treatment apparatus 10; taught in column 9, lines 54-57 “promote the wearer to hold his/her back in a good position and improve posture”) is a mobility (treatment apparatus 10 can be considered a mobility device inasmuch as it promotes mobility by reducing pain, as taught in columns 9-10, lines 54-2) or seating device.
In regards to claim 34, Kancilja et al. teaches the apparatus of claim 29. Kancilja et al. teaches in Figures 1 and 8 that the postural training support system (treatment apparatus 10; taught in column 9, lines 54-57 “promote the wearer to hold his/her back in a good position and improve posture”) is a unit of furniture, an assisted mobility device (columns 9-10, lines 54-2 teach that the massaging effect of contact surfaces 30 initiates improved blood circulation, warming to benefit tissue and nerve muscles, and reduced pain to the body; all of these benefits can help the user to move with a greater range of motion or more comfortably), or a harness.
In regards to claim 35, Kancilja et al. teaches the apparatus of claim 29. Kancilja et al. teaches in Figures 1 and 8 that the postural training support system (treatment apparatus 10; taught in column 9, lines 54-57 “promote the wearer to hold his/her back in a good position and improve posture”) is a chair, crawler, seat (can be 
In regards to claim 37, Kancilja et al. teaches the apparatus of claim 29. Kancilja et al. teaches in Figure 8 that the one or more of the plurality of configured contact surfaces (contact surfaces 30) are selected from: a) an under thigh pad, b) a side hip pad, c) a low back strap, d) a mid-back strap, e) a contact surface adapted to create a predetermined back angle (columns 9-10, lines 54-2 teach that the massaging effect of contact surfaces 30 initiates improved blood circulation, warming to benefit tissue and nerve muscles, and reduced pain to the body, all of which enable the treatment apparatus 10 to improve posture; this improvement of posture serves to move the user’s spine/back to a predetermined/desired angle of proper posture), f) a contact surface adapted to create a predetermined knee angle, g) a contact surface adapted to create a predetermined ankle angle, h) shin body part pad, i) a forehead strap, j) a rounded sternum pad, k) fingers handle, strap or elastic, l) a foot strap, m) a collarbone strap or pad, and n) a foot plate.
In regards to claim 39, Kancilja et al. teaches the apparatus of claim 29. Kancilja et al. teaches in Figure 1 that the postural training support system (treatment apparatus 10) is for use in adapting a standard mobility or seating device (treatment apparatus 10 is capable of being positioned on a standard mobility or seating device) for providing sensory stimulation (as taught in column 2, lines 42-46, the areas of the body covered by contact surfaces 30 are capable of being stimulated by contact surfaces 30) 
In regards to claim 40, Kancilja et al. teaches the apparatus of claim 29. Kancilja et al. teaches in column 2, lines 41-54 that the postural training support system (treatment apparatus 10) is a device used in an activity wherein the user is in one or more postural positions (column 2, lines 41-54 teaches that treatment apparatus 10 can be used during activities like sleeping, “as the user moves” and “moving about,” which are activities in which the user is in one or more postural positions).
In regards to claim 41, Kancilja et al. teaches the apparatus of claims 29 and 40. Kancilja et al. teaches in Figure 8 that the device (treatment apparatus 10) is a walker, standing device (can be considered a standing device inasmuch as treatment apparatus 10 is worn while standing, as shown in Figure 8), human mobility robotics device, a service animal harness, a crawling device, or a standing/walking/running/wheeling/learning harness, or swimming harness.
In regards to claim 42, Kancilja et al. teaches the apparatus of claim 29. Kancilja et al. teaches in Figure 8 that the postural training support system (treatment apparatus 10) comprises a hip or pelvic strap, alternate walking handles (mounting brackets 110a, 110b, 100c and 110d; can be considered “walker handles” inasmuch as 
In regards to claim 43, Kancilja et al. teaches the apparatus of claim 29. Kancilja et al. teaches in Figures 1 and 8 a plurality of straps or harnesses (straps 112) adapted to be worn by the user while seated, walking, running, driving, walking with a service animal, during work activities or during sports activities (straps 112 are capable of being worn by the user while seated, walking, running, driving, walking with a service animal, during work activities or during sports activities).
In regards to claim 44, Kancilja et al. teaches the apparatus of claim 29. Kancilja et al teaches in Figures 1 and 8, column 2, lines 42-46 and columns 9-10, lines 54-2 that the system (treatment apparatus 10) is adapted for use in learning environments to improve sensory and learning integration (treatment apparatus 10 is capable of being used in a learning environment to associate the stimulation and sensory response caused by massage from contact surfaces 30 with the proper posture that results from said massage).
In regards to claim 45, Kancilja et al. teaches the apparatus of claim 29. Kancilja et al. teaches in Figure 8 that the postural training support system (treatment apparatus 10) is fitted to the user. Claim 45 limitation “custom fitted” is a product-by-product claim limitation. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA H FISHER whose telephone number is (571)270-7033. The examiner can normally be reached M-TH 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA HICKS FISHER/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        3/7/2022